 

Exhibit 10.4

KemPharm, Inc.

 

Amended and Restated

Employment Agreement

Sven Guenther

 

Effective as of April 13, 2016

 

 

 

 

--------------------------------------------------------------------------------

 

KemPharm, Inc.

Amended and Restated

Employment Agreement

 

This Amended and Restated Employment Agreement (“Agreement”) is made and entered
into effective as of April __, 2016 (the “Effective Date”), by and between
KemPharm, Inc., a Delaware corporation (the “Company”) and Sven Guenther
(“Executive”) (each being a “Party” hereto and together constituting the
“Parties”).

Whereas, the Parties previously entered into that certain Employment Agreement,
dated as of September 1, 2007 (the “Previous Agreement”), pursuant to which the
Executive was employed as the Company’s Group Leader Chemistry; and

Whereas, the Parties desire to amend and restate the Previous Agreement in its
entirety in order to employ Executive as the Company’s Executive Vice President,
Research and Development under the terms and conditions set forth below.

Now, Therefore, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt, adequacy and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

1. Employment.  

A. Employment.  Company hereby desires to continue to employ Executive and
Executive hereby accepts such employment with Company as its Executive Vice
President, Research and Development or in such other capacities as Company shall
reasonably determine from time to time, upon the terms and conditions set forth
in this Agreement.  

B. Term.  Company’s employment of Executive under this Agreement shall continue
until the Date of Termination (defined in Section 4(A)) (hereinafter such period
of time from the Effective Date until termination of employment shall be
referred to as the “Employment Term”).

C. Duties of Executive.  During the Employment Term, all of the following shall
apply:  Executive shall carry out, perform and comply with such reasonable and
lawful orders, directions, and written rules and policies (including those rules
and policies memorialized in meeting minutes) as are assigned or set by
Company’s Chief Executive Officer (the “CEO”) from time to time.  Executive
shall report to, receive directions from and be reviewed by the
CEO.  Executive’s duties shall include the duties and responsibilities commonly
associated with and are appropriate for an individual of Executive’s or a
similar position of a company similar to Company.  Subject to the limitations of
Section 4(E)(3)(iv), the CEO retains the right to modify Executive’s job title
and responsibilities pursuant to the legitimate business needs of Company.  

D. Duty of Loyalty.  During the Employment Term, Executive shall not, without
the prior written consent of the CEO, accept other employment or render or
perform other services for compensation.  Executive shall devote Executive’s
full business time and attention and Executive’s best efforts to the faithful
performance of Executive’s duties as an executive officer and employee of
Company.  Executive’s expenditure of reasonable amounts of time for teaching,
personal business, or on behalf of charitable or professional organizations
shall not be deemed a breach of this Agreement, provided such activities do not
materially interfere with the performance of Executive’s duties and
responsibilities hereunder.    

E. Place of Performance.  Executive’s principal place of employment during the
Employment Term will be at the Company’s offices in the Coralville, IA
area.  Notwithstanding the foregoing,

- 1 -

--------------------------------------------------------------------------------

 

Executive understands and agrees that Executive’s presence may be required at
other Company worksites, or Executive may be required to travel for business, in
each case, in accordance with Executive’s duties and responsibilities under this
Agreement, as business needs require or may change over time and as reasonably
requested by the CEO.

2. Compensation and Benefits. In consideration of the services to be rendered by
Executive pursuant to this Agreement, as well as Executive’s covenants set forth
in this Agreement, Company shall pay to Executive the following compensation,
which shall be the entire and exclusive compensation for all of Executive’s
services rendered and other obligations taken on Company’s behalf:

A. Annual Base Salary.  During the Employment Term, Company shall pay to
Executive an annualized base salary of $345,000 (the “Base Salary”).  For
calendar years in which Executive is employed for less than the full year, the
Base Salary shall be prorated and accrue on a per diem basis for only those days
on which Executive was employed during the Employment Term.  The Base Salary
will be paid by Company in equal installments according to Company’s customary
payroll practices, but in any event not less frequently than monthly, and shall
be subject to all mandatory and voluntary payroll deductions.  Executive’s Base
Salary shall be reviewed periodically by the Company’s Board of Directors
(“Board of Directors”) or the Compensation Committee of the Board of Directors
(the “Compensation Committee”) if so designated and may be appropriately
increased from time to time in the sole discretion of Board of Directors or the
Compensation Committee, as applicable.

B. Incentive Compensation.  During the Employment Term, Executive shall be
entitled to participate in all short-term and long-term incentive programs
established by Company, at such levels as the Board of Directors or Compensation
Committee determines.  Executive’s annual short-term incentive opportunity
target shall be no less than 35% of the Base Salary, as such percentage may be
increased from time to time (the “Target Annual Bonus”).  The actual amount of
such annual incentive compensation shall be determined in accordance with the
applicable plans based on achievement of individual and Company performance
objectives established in advance by the Board of Directors or the Compensation
Committee, taking into account input from the CEO, and such actual annual short
term incentive compensation amount may be more or less than the target
amount.  No minimum incentive is guaranteed.

C. Equity Compensation.  Upon the terms and conditions set forth in the
following subsection, and subject to the approval of the Board of Directors or
Compensation Committee, Company may, from time to time and in its sole
discretion, grant to Executive one or more options to purchase shares of the
Company’s common stock (“Common Stock”) pursuant to and in accordance with the
terms and conditions of Company's 2014 Equity Incentive Plan, or a successor
plan (the “Plan”), and Company’s form of option or stock grant agreement, as
applicable. Each such option, if any, shall have an exercise price equal to the
fair market value of the Common Stock as of the grant date thereof.  Any such
options shall vest as determined by the Board of Directors or the Compensation
Committee, as applicable, provided, that any such option, and each other
outstanding equity award granted to Executive, shall accelerate so as to be
fully vested and immediately exercisable immediately prior to any Change in
Control (as defined in the Plan) of the Company.

D. Retirement, Welfare and Other Benefit Plans and Programs.  During the
Employment Term, Executive shall be entitled to participate in the employee
retirement and welfare benefit plans and programs made available to Company’s
other senior level executives as a group, as such retirement and welfare plans
may be in effect from time to time and subject to the eligibility requirements
of such plans, including but not limited to, life, health and disability plans,
and a 401(k) retirement plan and similar or other plans.  During the Employment
Term, Executive shall be eligible for vacation, sick leave and holidays in
accordance with Company’s vacation, sick and holiday and other pay for

- 2 -

--------------------------------------------------------------------------------

 

time not worked policies.  Nothing in this Agreement or otherwise shall prevent
Company from amending or terminating after the Effective Date any retirement,
welfare or other employee benefit plans, programs, policies or perquisites from
time to time as Company deems appropriate, and Executive’s participation in any
such plan, program, policy and perquisite shall be subject to the terms,
provisions, rules and regulations thereof.

E. Reimbursement of Expenses.  During the Employment Term, Company shall
reimburse Executive for all reasonable and necessary business expenses that
Executive incurs while performing Executive’s duties under this Agreement in
accordance with Company’s general policies of expense reimbursement in effect
from time to time.

3. Company Policies and Procedures. Executive agrees to observe and comply with
the reasonable and lawful policies and procedures of Company as adopted by the
Board of Directors in writing or reflected in the formal minutes of the Board of
Directors or committee thereof, respecting performance of Executive’s duties and
to carry out and to perform the reasonable and lawful orders and directions
stated by Company to Executive, from time to time, either orally or in
writing.  

4. Termination.  

A. Notice of Termination and Date of Termination.  Each Party must give written
notice to the other of the intent to terminate this Agreement and Executive’s
employment hereunder (“Notice of Termination”). The Notice of Termination must
specify a date of termination of employment, which shall incorporate any period
of notice required by this Section 4 (“Date of Termination”).  Executive may
terminate Executive’s employment at any time by giving the Company Notice of
Termination at least 30 days prior to the Date of Termination designated by
Executive. Company may terminate Executive’s employment at any time by giving
Executive a Notice of Termination at least 30 days prior to the Date of
Termination designated by the Company.

B. Executive’s Death or Total Disability.  Executive’s employment under this
Agreement shall terminate upon the date of Executive’s death.  Additionally, if,
during the Employment Term, Executive suffers a Total Disability (as Section
4(E)(3)(iii)), then Company may terminate Executive’s employment under this
Agreement by giving Executive a Notice of Termination specifying the Date of
Termination.  Upon such termination due to death or Total Disability, Company
shall pay to Executive or Executive’s estate (i) any Base Salary that has fully
accrued but not been paid as of the effective date of such termination, as well
as any vested and accrued employment benefits subject to the terms of any
applicable employment benefit arrangements and applicable law (“Accrued
Benefits”) and (ii) a prorated bonus for the year in which Executive’s death or
Disability occurs, which bonus shall be calculated and paid in the same manner
as set forth below in Section 4(E)(1)(b).  All other rights and benefits of
Executive and Executive’s dependents hereunder shall terminate upon such
termination, except for any right to the continuation of benefits otherwise
provided by law.  

C. By Company with Cause.  Company may terminate with Cause (as defined in
Section 4(E)(3)(i)) Executive’s employment hereunder at any time.  In order to
terminate Executive’s employment hereunder with Cause, Company must give Notice
of Termination to Executive specifying the Cause and the Date of Termination (as
defined in Section 4(A)).  Upon termination with Cause, Company shall pay to
Executive all Accrued Benefits.  All other rights and benefits of Executive
hereunder shall terminate upon such termination, except for any right to the
continuation of benefits otherwise provided by law.  

D. By Executive without Good Reason or by Mutual Agreement. Executive may
terminate Executive’s employment without Good Reason (as defined in Section
4(E)(3)(iv)) at any time by

- 3 -

--------------------------------------------------------------------------------

 

giving Company Notice of Termination at least 30 days prior to the Date of
Termination designated by Executive.  In addition, this Agreement may be
terminated at any time by written mutual agreement of the Parties with or
without notice.  Upon termination of Executive’s employment by Executive without
Good Reason or termination by mutual agreement of the parties, Company shall pay
to Executive all Accrued Benefits.  All other rights and benefits of Executive
hereunder shall terminate upon such termination, except for any right to the
continuation of benefits otherwise provided by law.  

E. Without Cause by Company or For Good Reason by Executive.  Company may
terminate Executive’s employment at any time without Cause by giving Executive a
Notice of Termination at least one day prior to the Date of Termination, and
Executive may terminate Executive’s employment for Good Reason by giving Company
a Notice of Termination in accordance with Section 4(A).  Upon termination of
Executive’s employment without Cause by Company or for Good Reason by Executive,
Company will pay Executive (1) all Accrued Benefits and (2) the severance
compensation payable under Section 4(E)(1) hereof, to the extent
applicable.  All other rights and benefits of Executive hereunder shall
terminate upon such termination, except for any right to the continuation of
benefits otherwise provided by law.

(1) In the event that Company terminates Executive’s employment without Cause or
Executive terminates his employment for Good Reason, and contingent upon the
Executive’s execution of a release of claims in the form attached hereto as
Exhibit A, then Company shall pay to Executive as severance compensation, the
following:

(a) Executive’s Base Salary (at the rate payable at the time of such
termination) for a period of twelve (12) months following the Date of
Termination.  Such severance compensation shall be paid by Company in equal
installments according to Company’s customary payroll practices, with the first
payment made on the first regularly scheduled pay day immediately following the
effective date of termination, but in any event payments shall be made not less
frequently than monthly; provided, however, that (a) Company shall pay such
severance in a lump sum on the first regularly scheduled pay day immediately
following the effective date of termination if such termination of employment
occurs upon or within one  year following a Sale, and the Sale constitutes a
“change in control event” as defined under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), to the extent required to comply with
Section 409A of the Code; and (b) notwithstanding the preceding clause (a), if
the Sale is not a “change in control event” as defined under Section 409A of the
Code and penalty taxes may result under Section 409A if such severance
compensation is paid in a lump sum, then the severance compensation will be paid
in equal installments according to Company’s customary payroll practices, with
the first payment made on the first regularly scheduled pay day immediately
following the effective date of termination, but in any event payments shall be
made not less frequently than monthly.

(b) To the extent Executive has an annual incentive compensation award for the
year of termination in which the Date of Termination occurs, Executive shall
receive a pro rata Target Annual Bonus award payment for the year in which the
Date of Termination occurs (measured at the target level, identified “goal”
target or other similar target, without taking into account any incentive
override for above goal performance, or any project-specific or other
non-standard incentives), which shall be paid on the first regularly scheduled
pay day immediately following the Date of Termination.  The pro rata amount
shall be determined as the Target Annual Bonus in effect for the year in which
the Date of Termination occurs, multiplied by a fraction, the numerator of which
is the number of days in which Executive was employed by Company during the year
in which the Date of Termination occurs, including the Date of Termination, and
the denominator of which is 365.  

- 4 -

--------------------------------------------------------------------------------

 

(c) During the 12 month period following the Date of Termination, if Executive
timely elects continued coverage under Section 4980B of the Code (“COBRA”),
Company will reimburse Executive for the monthly COBRA cost of continued health
coverage under the health plans of Company paid by Executive for Executive, and,
if applicable, Executive’s spouse and dependents, less the amount that Executive
would be required to contribute for health coverage if Executive were an active
employee of Company; provided that such reimbursements shall not continue beyond
the first to occur of (x) the date on which Executive fails to pay the COBRA
cost of continuation coverage under the health plans of Company and (y) the date
on which Executive is eligible for substantially similar coverage from a
subsequent employer.  These reimbursements will commence on the first regularly
scheduled pay day immediately following the Date of Termination and will be paid
on the first regularly scheduled pay day of each month, provided that Executive
demonstrates proof of payment of the applicable premiums prior to the applicable
reimbursement payment date.

(d) The vesting of each outstanding equity award granted to Executive will
accelerate so that such awards will be fully vested as of the Date of
Termination. If any equity awards vest based on the attainment of performance
goals, the performance goals will be deemed to have met as of the Date of
Termination, unless such greater amount of vesting is provided for in the
applicable award agreements.

(2) Payment of the severance compensation shall be subject to all mandatory and
voluntary payroll deductions.  In the event that Executive materially breaches
any of his post-employment covenants or obligations set forth in this Agreement
and fails to cure such breach within fifteen (15) calendar days following
receipt from Company of notice to cure such breach, then the payment of
severance compensation pursuant to this section shall terminate immediately and
permanently.  During the period that Executive is paid the foregoing severance
compensation, Executive shall not further accrue any other benefits under any
benefit plans of which Executive was a participant while employed by Company,
except as otherwise required by applicable federal or state law, by the express
terms of this Agreement, or by the express terms of such benefit plans.

(3) For purposes of this Agreement:

(i) Executive’s employment will be deemed to have been terminated by Company
“with Cause” if the termination arises from or relates to a determination by the
Board of Directors that (a) Executive performed an act or acts of willful and
material malfeasance or misconduct with respect to the performance of
Executive’s duties and responsibilities as an employee and executive officer of
Company or under this Agreement that results in material harm to Company that
remains uncorrected for fifteen (15) days after receipt of written notice by
Company to Executive; or (b) except as otherwise provided in Section 1(D),
Executive’s continued failure to devote his full business time and attention and
his best efforts to the faithful performance of his material duties and
responsibilities (other than a failure resulting from Executive becoming
disabled) that remains uncorrected for fifteen (15) days after receipt of
written notice by Company to Executive; or (c) Executive’s material breach of
any material provision of this Agreement that remains uncorrected for fifteen
(15) days after receipt of written notice by Company to Executive; or (d)
Executive commits an act of fraud, embezzlement, misappropriation, or personal
dishonesty against Company (which, if proven, would constitute a felony); or (e)
the conviction, or plea of nolo contendere, of Executive to a crime constituting
a felony.

(ii) Executive’s employment shall be deemed to have been terminated by Company
“without Cause” if such termination does not arise from or relate to any of acts
or omissions

- 5 -

--------------------------------------------------------------------------------

 

constituting “Cause” as set forth in clauses (a) through (e) of the immediately
preceding subsection, and such termination is not the result of Executive’s
death or Executive suffering a Total Disability.

(iii) Executive shall be deemed to have suffered a “Total Disability” if (a)
Executive is granted long-term disability benefits or (b) Executive becomes
physically or mentally disabled so that Executive is unable to perform the
essential functions of Executive’s job, with or without reasonable accommodation
in accordance with the Americans with Disabilities Act and its amendments, for a
period of one hundred eighty (180) consecutive days.

(iv) Executive shall be deemed to have terminated his employment for “Good
Reason” if Executive terminates his employment on account of the occurrence of
one or more of the following without Executive’s consent:

(a) A material diminution by Company of Executive’s authority, duties or
responsibilities the duration of which is greater than fifteen (15) days and
which is not the result of Executive’s acts or omissions which constitute
“Cause” as set forth in clauses (a) through (e) of subsection 4(E)(3)(i);

(b) A material change in the geographic location at which Executive must perform
services under this Agreement (which, for purposes of this Agreement, means the
requirement that Executive work from at a location more than fifty (50) miles
from the location at which Executive performs services immediately prior to the
relocation);

(c) A material diminution in the Executive’s Base Salary which is not the result
of Executive’s acts or omissions which constitute “Cause” as set forth in
clauses (a) through (e) of subsection 4(E)(3)(i); or

(d) Any action or inaction that constitutes a material breach by Company of this
Agreement, including the failure of Company to pay any amounts due under Section
2 or the failure of Company to obtain from its successors the express assumption
and agreement required under Section 16(A).

Executive must provide Notice of Termination (as defined below) for Good Reason
to Company within sixty (60) days after the event constituting Good
Reason.  Company shall have a period of thirty (30) days in which it may correct
the act or failure to act that constitutes the grounds for Good Reason as set
forth in Executive’s Notice of Termination.  If Company does not correct the act
or failure to act, then, in order for the termination to be considered a Good
Reason termination, Executive must terminate his or her employment for Good
Reason by giving Notice of Termination with a Date of Termination designated by
Executive which is at least thirty (30) days after the date on which the Notice
of Termination is given but not more than ninety (90) days after the end of the
cure period.

(4) In the event Company terminates Executive’s employment with Cause, Executive
voluntarily terminates his employment with Company other than for Good Reason,
or such employment is terminated by mutual agreement or as the result of
Executive’s death or Total Disability, Executive shall not be entitled to
payment of any severance compensation under this Agreement.

- 6 -

--------------------------------------------------------------------------------

 

F. Cooperation after Notice of Termination. Following any Notice of Termination
by either Company or Executive, Executive, if requested by Company, shall
reasonably cooperate with Company in all matters relating to the winding up of
Executive’s pending work on behalf of Company and the orderly transfer of any
such pending work to other employees of Company as may be reasonably designated
by Company following the Notice of Termination.  Executive shall not receive any
additional compensation during the Employment Term, other than Executive’s Base
Salary, for any services that Executive renders as provided in this Section
4(F),  provided that, if Executive is not receiving any severance compensation
pursuant to this Section 4, for each day that Executive performs services under
this Section 4(F) after the Employment Term, Executive shall be reimbursed for
his reasonable out-of-pocket expenses and Company shall pay Executive a per diem
cash amount equal to 130% of Executive’s Base Salary rate on the Date of
Termination.

G. Surrender of Records and Property.  Upon termination of employment, Executive
shall promptly turn-over or deliver to Company at Company’s expense all property
of Company in Executive’s possession, custody, or control, including without
limitation thereto: records (paper and electronic), files (paper and
electronic), documents (paper and electronic), electronic mail (e-mail) on
Company accounts, letters, financial information, memorandum, notes, notebooks,
contracts, project manuals, specifications, reports, data, tables, calculations,
data, electronic information, and computer disks, in all cases whether or not
such property constitutes Confidential Information (as defined below), and all
copies thereof; all keys to motor vehicles, offices or other property of
Company; and all computers, cellular phones and other property of Company. If
any of the foregoing property of Company is electronically stored on a computer
or other storage medium owned by Executive or a friend, family member or agent
of Executive, such information shall be copied onto a computer disk to be
delivered to Company together with a written statement of Executive that the
information has been deleted from such person’s computer or other storage
medium.

5. Section 280G of the Code.

A. The following terms shall have the meanings set forth below for purposes of
this Section 5:

(1) “Accounting Firm” means a certified public accounting firm chosen by the
Company.

(2) “After-Tax” means after taking into account all applicable Taxes and Excise
Tax.

(3) “Excise Tax” means the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(4) “Safe Harbor Amount” means 2.99 times Executive’s “base amount,” within the
meaning of Section 280G(b)(3) of the Code.

(5) “Taxes” means all federal, state, local and foreign income, excise, social
security and other taxes, other than the Excise Tax, and any associated interest
and penalties.

B. If any payment, individually or in the aggregate, due to Executive under this
Agreement (a “Payment”) is subject to the Excise Tax, then such Payment shall be
adjusted, if necessary, to equal the greater of (x) the Safe Harbor Amount or
(y) the Payment, whichever results in such Executive’s receipt, After-Tax, of
the greatest amount of the Payment. The reduction of Executive’s Payments
pursuant to this Section 5.B., if applicable, shall be made by first reducing
the acceleration of Executive’s stock option vesting (if any), the acceleration
of the vesting of Executive’s other equity securities (if any), and then by
reducing any cash payments owed to the Executive, in that order.

C. All determinations required to be made under this Section 5, including
whether and in what manner any Payments are to be reduced pursuant to the second
sentence of Section 5.B., and the

- 7 -

--------------------------------------------------------------------------------

 

assumptions to be utilized in arriving at such determinations, shall be made by
the Accounting Firm, and shall be binding upon the Company and Executive, except
to the extent the Internal Revenue Service or a court of competent jurisdiction
makes an inconsistent final and binding determination. The Accounting Firm shall
provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days after receiving notice from Executive that
there has been a Payment or such earlier time as may be requested by the
Company. All fees and expenses of the Accounting Firm shall be borne solely by
the Company.  

6. Intellectual Property.

A. Work Product.  During the Employment Term, Executive will be expected to
perform duties which may lead to and include the discovery, creation,
development, or expression of inventions, discoveries, developments,
modifications, procedures, ideas, innovations, systems, programs, know-how,
literary properties, chemical or biological data, computer software,
improvements, processes, methods, formulas, systems, creative works and
techniques (collectively, hereinafter “Work Product”).

B. Assignment.  Executive hereby assigns and transfers to Company, and agrees
that Company shall be the sole owner of all Work Product conceived, developed or
made by Executive (alone or with others), whether during working hours or at any
other time, in whole or in part during Executive’s employment with Company
(including prior to,  during and after the Employment Term), whether at the
request or upon the suggestion of Company or otherwise, which are useful in, or
directly or indirectly related to Company’s business or any contemplated
business of Company or which relate to, or are conceived, developed, or made in
the course of, Executive’s employment or which are developed or made from, or by
reason of knowledge gained from, such employment.

C. Work for Hire.  Executive hereby agrees that all work or other material
containing or reflecting any Work Product shall be deemed a work made for hire
under the U.S. Copyright Act.  To the extent any such Work Product is determined
that it is not a work made for hire, Executive hereby assigns to Company all of
Executive’s right, title and interest, including all rights of copyright,
patent, trade secret and other intellectual property rights, in, to and under
the Work Product.

D. Continuing Obligations.  Executive agrees to disclose promptly all Work
Product conceived or made by Executive (alone or with others) to which Company
is entitled to as provided herein, and agrees not to disclose such Work Product
to others except as required by law or as is reasonably necessary or appropriate
in connection with the performance of Executive’s duties as an employee and
officer of Company, without the express written consent of Company.  Executive
further agrees that during the Employment Term and at any time thereafter,
Executive will, upon request by Company, provide all assistance reasonably
required to protect, perfect and use the Work Product, including execution of
proper assignments to Company of any and all such Work Product to which Company
is entitled, execution of all papers and performance all other lawful acts which
Company may deem necessary or advisable for the preparation, prosecution,
procurement and maintenance of trademarks, copyrights and or patent
applications, and execution of any and all proper documents as shall be required
or necessary to vest title in Company to such Work Product.  It is understood
that all expenses in connection with such trademarks, copyrights or patents, and
all applications related thereto, shall be borne by Company, however Company is
under no obligation to protect such Work Product, except at its own discretion
and to such extent as Company shall deem desirable.  Executive shall not receive
any additional compensation during the Employment Term, other than Executive’s
Base Salary, for any services that Executive renders as herein provided.  For
each day that Executive performs services under this Section 6(D) after the
Employment Term, Executive shall be reimbursed for his reasonable out-of-pocket
expenses and Company shall pay Executive a per diem cash amount equal to 130% of
Executive’s Base Salary rate on the Date of Termination.  

- 8 -

--------------------------------------------------------------------------------

 

7. Confidential Information.

A. Confidential Information.  The term “Confidential Information” means all
information related to Company’s business, which exists or is developed at any
time while Executive is an employee, officer and/or director of Company
(including prior to,  during and after the Employment Term), including without
limitation: (i) strategic and development plans, financial information, equity
investors, business plans, co-developer identities, business relationships,
business records, project records, market reports, information relating to
processes and techniques, technology, research, data, development, trade
secrets, know-how, discoveries, ideas, concepts, specifications, diagrams,
inventions, technical and statistical data, designs, drawings, models, flow
charts, engineering, products, invention disclosures, patent applications,
chemical and molecular structures, synthetic pathways, biological data, safety
data, clinical data, developmental data, development route, manufacturing
processes, synthetic techniques, analytical data, Work Product, and any and all
other proprietary and sensitive information, disclosed or learned, whether oral,
written, graphic or machine-readable, whether or not marked confidential or
proprietary, whether or not patentable, whether or not copyrightable, including
the manner and results in which any such Confidential Information may be
combined with other information or synthesized or used by Company, which could
prove beneficial in enabling a competitor to compete with Company; or (ii)
information that satisfies the definition of a “trade secret” as that term is
defined in the Iowa Uniform Trade Secrets Act, IA Code Chpt. 550, as amended
from time to time; provided, however, that information that is in the public
domain (other than as a result of a breach by Executive of this Section 7),
approved for release by Company, or lawfully obtained from a third party who is
not known by Executive (after Executive’s reasonable inquiry) to be bound by a
confidentiality agreement with Company is not Confidential Information.

B. Acknowledgements.  Executive acknowledges and agrees that: (1) Executive’s
position with Company is one of high trust and confidence, (2) the Confidential
Information constitutes a valuable, special and unique asset which Company uses
to obtain a competitive advantage over its competitors, (3) Executive’s
protection of such Confidential Information against unauthorized use or
disclosure is critically important to Company in maintaining its competitive
advantage, (4) all Confidential Information is the property of Company, and (5)
Executive shall acquire no right, title or interest in, to or under any such
Confidential Information.  

C. Nondisclosure.  Executive promises that, unless legally compelled to do so,
Executive will never (before, during or after the Employment Term): (1) disclose
any Confidential Information to any person other than (i) an officer or director
of Company; or (ii) any other person who is bound by nondisclosure restrictive
covenants to Company and to whom disclosure of such Confidential Information is
reasonably necessary or appropriate in connection with performance by Executive
of Executive’s duties as an employee and officer of Company; or (2) use any
Confidential Information except to the extent it is reasonably necessary or
appropriate in connection with performance by Executive of Executive’s duties as
an employee and officer of Company.  Executive promises to take all reasonable
precautions to prevent the inadvertent or accidental disclosure or misuse of any
Confidential Information.  In the event Executive receives a request to disclose
all or any part of the Confidential Information under the terms of a subpoena or
order issued by a court or governmental body, Executive promises, to the extent
permissible by law, to (a) notify Company immediately of the existence, terms
and circumstances surrounding such request, (b) consult with Company on the
advisability of taking legally available steps to resist or narrow such request,
(c) if disclosure is required, furnish only such portion of the Confidential
Information as Executive is legally compelled to disclose; and (e) exercise
Executive’s best efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to the disclosed Confidential
Information.  

- 9 -

--------------------------------------------------------------------------------

 

8. Noncompetition.  

A. Restricted Period.  As used in this Agreement, the term “Restricted Period”
means throughout the Employment Term and continuing until the end of the twelve
month period following the date on which Executive's employment with Company is
terminated for any reason (whether voluntary or involuntary).      

B. Prohibition on Competition.  Executive hereby covenants and agrees that,
until the expiration of the Restricted Period, Executive will not serve as an
officer, director, employee, independent contractor, consultant or agent of, or
have any ownership interest in, any business entity which engages in any
activities anywhere in the world that are materially similar to or competitive
with Company’s pharmaceutical prodrug development and Commercialization (as
defined below) activities in the fields of (i) opioid products for the treatment
of pain, (ii) stimulant products for the treatment of ADHD, and/or (iii) such
other products which Company is actively and demonstrably developing and/or
Commercializing at the time Executive’s employment is terminated.  If a court of
competent jurisdiction finds this non-competition provision invalid or
unenforceable due to unreasonableness in time, geographic scope, or scope of
Company’s business, then Executive agrees that such court shall interpret and
enforce this provision to the maximum extent that such court deems
reasonable.  For purposes of this Agreement, “Commercialize” or
“Commercialization” means the sales and marketing phase with regard to a
specific drug candidate in a specific country or region following the regulatory
approval of said drug candidate in the applicable country or region.

C. Exceptions.  Executive’s ownership of less than 5% of the stock of a company
that is competitive with the activities of Company as described in Section 8(B)
and listed on a national securities exchange shall not be deemed to violate the
prohibitions of Section 8(B).  Also, Executive shall not be considered to have
violated Section 8(B) with respect to the purchasing entity if there is a Sale
and Executive becomes an employee, officer, director or shareholder of the
purchasing entity.   The term “Sale” means the sale of more than 50% of the
equity of Company, a merger of Company with an entity the equity of which after
the merger the stockholders of Company immediately prior to such merger own less
than 50%, or the sale of all or substantially all of the assets of Company, in
any case to a person or entity not affiliated with Company.  Neither a
recapitalization nor change of form of Company shall be considered a
Sale.  Additionally, a “Sale” shall not be deemed to have occurred as a result
of a lender exercising any of its remedies in connection with the occurrence or
continuation of an event of default under that certain Facility Agreement, to be
dated as of or around May 30, 2014, by and between Company and Deerfield Private
Design Fund III, L.P or any other indebtedness of the Company.

9. Nonsolicitation of Employees.  Until the expiration of the Restricted Period,
Executive shall not, directly or indirectly, either on Executive’s own account
or for any other person or entity: (a) employ, solicit, induce, advise, or
otherwise convince, interfere with Company’s employment of, or offer employment
to, any employee of Company; (b) employ or otherwise interfere with Company’s
engagement with, or offer employment to, any consultant of Company; or (c)
induce or attempt to induce any such employee or consultant to breach their
employment agreement or relationship or consulting agreement or relationship
with Company; provided, however, that Executive shall not be in breach of this
provision if any such employee or consultant, without inducement or solicitation
by Executive, applies for employment at Executive’s subsequent employer in
response to a general advertisement soliciting employment.

10. Reasonableness Of Restrictions; Remedies.  Executive has carefully read and
considered the restrictive covenants set forth in Sections 7 – 9 hereof, and
understands Executive’s obligations thereunder, the limitations such obligations
will impose upon Executive after termination of Executive’s employment with
Company, and that the Restricted Period extends for 12 months after the
termination of

- 10 -

--------------------------------------------------------------------------------

 

Executive’s employment.  Executive has had full opportunity to review with
Executive’s personal attorney this Agreement, including Sections 7 – 9, before
executing the Agreement.  Executive agrees that, as a result of Executive’s
position with Company, the length of the Restricted Period and each restriction
set forth in Sections 7, 8 and 9 herein are (1) fair and reasonable, (2)
reasonably required for the protection of the legitimate business interests and
goodwill established by Company, and (3) not overly broad or unduly burdensome
to Executive. Executive acknowledges that Executive’s compliance with
Executive’s obligations and restrictive covenants set forth in this Agreement is
necessary to protect the business and goodwill of Company. Executive agrees that
Executive’s breach of Executive’s obligations and/or restrictive covenants under
this Agreement may irreparably and continually damage Company, for which money
damages may not be adequate.  Consequently, Executive agrees that in the event
that Executive breaches or threatens to breach any of the covenants or
agreements contained herein, Company shall be entitled to: (a) seek injunctive
relief to prevent or halt Executive from breaching this Agreement; and (b) money
damages as determined appropriate by a court of competent
jurisdiction.  Executive hereby agrees that injunctive relief may be granted by
a court of competent jurisdiction without the necessity of Company to post bond,
or if required to post bond, Executive agrees that the lowest amount permitted
shall be adequate.  Nothing in this Agreement shall be construed to prohibit
Company from pursuing any other remedy available or from seeking to enforce any
restrictive covenants to a lesser extent than set forth herein.  The Parties
agree that all remedies shall be cumulative.  

11. No Prior Restrictions.  Executive hereby represents and warrants to Company
that the execution, delivery, and performance by Executive of Executive’s duties
under this Agreement do not violate any provision of any agreement or
restrictive covenant which Executive has with any former employer or any other
entity.  Executive further agrees to honor and inform Company of any and all
post-employment obligations Executive has to any former employer or any other
entity with which Executive has or had a business relationship.

12. Notices.  Any notice or communication required or permitted to be given
hereunder may be delivered by hand, deposited with an overnight courier, sent by
confirmed email, confirmed facsimile, or mailed by registered or certified mail,
return receipt requested, postage prepaid, in the case of Company, addressed to
Company’s principal office marked attention to Company’s president, and in the
case of Executive, addressed to Executive’s personal address as appearing in
Company’s payroll records, and in each case to such other mail address, e-mail
address, or facsimile number as may hereafter be furnished in writing by either
Party to the other Party.  Such notice will be deemed to have been given as of
the date it is hand delivered, emailed, faxed or three days after deposit in the
U.S. mail.

13. Likeness.  Executive hereby grants to Company a license to use, without
further compensation or approval from Executive, Executive’s name, image,
portrait, voice, likeness and all other rights of publicity, or any derivative
or modification thereto that Company may create, in any and all mediums, now
known or hereafter developed, provided that such use is in relation to Company’s
business and consistent with professional business standards, and does not
disparage or denigrate Executive.  Provided, however, if written notice is
provided to Company by Executive following termination of Executive’s employment
requesting that Company cease using Executive’s likeness, Company has 30 days to
cease using Executive’s likeness in the manner set forth in the notice.

14. Section 409A; Section 162(m).

A. This Agreement is intended to comply with Section 409A of the Code and its
corresponding regulations, or an exemption, and payments may only be made under
this Agreement upon an event and in a manner permitted by Section 409A of the
Code, to the extent applicable.  Notwithstanding anything in this Agreement to
the contrary, if required by Section 409A of the Code, if Executive is
considered a “specified employee” for purposes of Section 409A and if payment of
any amounts under this Agreement is required to be delayed for a period of six
months after separation from

- 11 -

--------------------------------------------------------------------------------

 

service pursuant to Section 409A of the Code, payment of such amounts shall be
delayed as required by Section 409A of the Code, and the accumulated amounts
shall be paid  in a lump sum payment within 10 days after the end of the six
month period.  If Executive dies during the postponement period prior to the
payment of benefits, the amounts withheld on account of Section 409A of the Code
shall be paid to the personal representative of Executive’s estate within 60
days after the day of Executive’s death.  The Parties agree that this Section 14
shall not be construed in a manner so as to accelerate any payments due under
this Agreement.  

B. All payments to be made upon a termination of employment under this Agreement
may only be made upon a “separation from service” under Section 409A of the
Code.  For purposes of Section 409A of the Code, each payment hereunder shall be
treated as a separate payment and the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments.  In no event may Executive, directly or indirectly, designate the
calendar year of a payment.   All reimbursements and in-kind benefits provided
under the Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code.

C. Executive agrees that if the stock of the Company becomes publicly traded,
Executive will make any amendments to the Agreement that the Company deems
necessary to allow performance-based compensation to qualify for the “qualified
performance-based compensation” exception to Section 162(m) of the Code.

15. INDEMNIFICATION; LIABILITY INSURANCE. Company shall indemnify and hold
Executive harmless to the fullest extent permitted by the laws of Company’s
state of organization or incorporation in effect at the time against and in
respect of any and all actions, suits, proceedings, claims, demands, judgments,
costs, expenses (including advancement of reasonable attorney’s fees), losses,
and damages resulting from Executive’s performance of Executive’s duties and
obligations with Company. Executive will be entitled to be covered, both during
and, while potential liability exists, by any insurance policies the Employer
may elect to maintain generally for the benefit of officers and directors of the
Employer against all costs, charges and expenses incurred in connection with any
action, suit or proceeding to which Executive may be made a party by reason of
being an officer or director of Company in the same amount and to the same
extent as Company covers its other officers and directors.  These obligations
shall survive the termination of Executive’s employment with Company.

16. General Provisions.

A. Successors and Assigns.  The rights and obligations under this Agreement
shall survive the termination of Executive’s services to Company in any capacity
and shall inure to the benefit and shall be binding upon Executive’s heirs and
personal representatives.  Executive’s duties and obligations are personal in
nature and Executive may not assign or delegate any duties under this Agreement
without Company’s prior written approval.  Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of Company,
within 15 days of such succession, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent as Company would be required
to perform if no such succession had taken place and Executive acknowledges that
in such event the obligations of Executive hereunder will continue to apply in
favor of the successor.  As used in this Agreement, “Company” shall mean Company
and any such successor which assumes and agrees to perform the duties and
obligations of Company under this Agreement by operation of law or otherwise.  

B. Survival of Certain Terms. The terms, conditions and covenants set forth in
this Agreement which specifically relate to periods, activities or obligations
upon or subsequent to the termination of Executive’s employment, including,
without limitation, the restrictive covenants contained in

- 12 -

--------------------------------------------------------------------------------

 

Sections 7 – 9, shall survive the termination of this Agreement and Company’s
employment of Executive hereunder, and the Parties shall remain bound by such
terms, conditions and covenants.

C. Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed and enforced in accordance with the procedural and substantive laws of
the State of Iowa, without regard to its conflicts of laws provisions.  The
litigation of any disputes arising out of this Agreement shall take place in the
appropriate federal or state court located in Johnson County, Iowa.  The
parties, to the extent they can legally do so, hereby consent to service of
process, and to be sued in the State of Iowa and consent to the exclusive
jurisdiction of the courts of the State of Iowa and the United States District
Court for the Southern District of Iowa, as well as to the jurisdiction of all
courts to which an appeal may be taken from such courts, for the purpose of any
suit, action or other proceeding arising out of any of their obligations
hereunder or with respect to the transactions contemplated hereby, and expressly
waive any and all objections they may have to venue in such
courts.  Notwithstanding the foregoing, should Executive refuse to comply with
an order or judgment of such court, then Company may enforce this Agreement and
the order or judgment of such court in any jurisdiction it deems appropriate.  

D. Severability, Reform.  If any provision of this Agreement is determined to be
void, invalid or unenforceable, the remainder shall be unaffected and shall be
enforceable as if the void, invalid or unenforceable part was not a provision of
the Agreement.  

E. Entire Agreement.  This Agreement and its attached exhibits, which by this
reference are hereby incorporated into and made a part of this Agreement as if
set forth herein verbatim, contain the entire understanding of the parties to
this Agreement and supersede and replace all former agreements or
understandings, oral or written, between Company and Executive, including any
offer letter sent to Executive, regarding the subject matter hereof.  Upon the
effectiveness of this Agreement, the Prior Agreement shall be deemed amended and
restated and superseded and replaced in its entirety by this Agreement, and
shall be of no further force or effect.

F. Modification and Waiver. This Agreement may not be amended except by a
written instrument signed by both Parties which specifically refers to the
particular provision or provisions being amended.  No provision of this
Agreement may be waived except in a written instrument that specifically refers
to the particular provision or provisions being waived and is signed by the
Party against whom the waiver is being asserted.  No waiver by any Party of any
right, power or privilege hereunder shall constitute a waiver of any other
right, power or privilege hereunder, and no waiver by any party of any breach of
a provision hereunder shall constitute a waiver of any other breach of that or
any other provision of this Agreement.

G. Taxes; Withholding.  All compensation and benefits payable to Executive under
this Agreement shall be subject to all income and other employment tax
withholding and reporting required by federal, state or local law with respect
to compensation, benefits and reimbursable expenses paid by a corporation to an
employee.  Executive shall be responsible for all taxes applicable to amounts
payable under this Agreement.

H. Assistance in Litigation.  Executive shall reasonably cooperate with Company
in the defense or prosecution of any claims or actions now in existence or that
may be brought in the future against or on behalf of Company that relate to
events or occurrences that transpired while Executive was employed by
Company.  Executive’s cooperation in connection with such claims or actions
shall include being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of Company at mutually convenient
times.  Executive also shall cooperate fully with Company in connection with any
investigation or review by any federal, state or local regulatory authority as
any such investigation or review relates, to events or occurrences that
transpired while

- 13 -

--------------------------------------------------------------------------------

 

Executive was employed by Company.  Notwithstanding anything to the contrary in
this Section 16(H), unless otherwise mutually agreed between Executive and
Company in writing and, for each day that Executive performs services under this
Section 16(H) after the final payment by Company of any and all severance
compensation due to Executive under Section 4(E)(1), Executive shall be
reimbursed for his reasonable out-of-pocket expenses and Company shall pay
Executive a per diem cash amount equal to 130% of Executive’s Base Salary rate
on the Date of Termination.  

I. Beneficiaries; References.  Executive shall be entitled to select (and change
to the extent permitted under any applicable law) a beneficiary or beneficiaries
to receive any compensation or benefit payable hereunder following Executive’s
death, and may change such election, in either case by giving Company written
notice thereof.  In the event of Executive’s death or a judicial determination
of Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.  Any reference to any gender in this Agreement shall
include, where appropriate, the other gender.

J. Voluntary Agreement.  Each Party to this Agreement has read and fully
understands the terms and provisions hereof, has had an opportunity to review
this Agreement with legal counsel, has executed this Agreement based upon such
party’s own judgment and advice of counsel, and knowingly, voluntarily and
without duress, agrees to all of the terms set forth in this Agreement.  The
Parties have participated jointly in the negotiation and drafting of this
Agreement.  If an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the Parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of authorship of any provision of this Agreement.  Except as expressly
set forth in this Agreement, neither the Parties nor their affiliates, advisors
and/or their attorneys have made any representation or warranty, express or
implied, at law or in equity with respect of the subject matter contained
herein.  Without limiting the generality of the previous sentence, Company, its
affiliates, advisors and/or attorneys have made no representation or warranty to
Executive concerning the state or federal tax consequences to Executive
regarding the transactions contemplated by this Agreement.

K. Effect of Headings.  Headings to sections and paragraphs of this Agreement
are for reference only, and do not form a part of this Agreement, or effect the
interpretation of this Agreement.

L. Counterparts.  This Agreement may be executed in counterparts, including by
transmission of facsimile or PDF copies of signature pages, each of which shall
for all purposes are deemed to be an original and all of which shall constitute
on instrument.  All signatures of the parties transmitted by facsimile or PDF
shall be deemed to be their original signatures for all purposes.

[SIGNATURE PAGE FOLLOWS]

- 14 -

--------------------------------------------------------------------------------

 

Signature Page

Of

Amended and Restated

Employment Agreement

 

In Witness Whereof, Company has caused this Agreement to be duly executed and
delivered by its duly authorized officer, and Executive has duly executed and
delivered this Agreement, effective as of the date first written on page 1 of
this Agreement.

 

KemPharm, Inc. (“Company”):

 

Sven Guenther:

 

 

 

By

 

/s/ Travis C. Mickle

 

/s/ Sven Guenther

 

 

Travis C. Mickle

 

 

 

 

President and Chief Executive Officer

 

 

 

- 15 -

--------------------------------------------------------------------------------

 

Exhibit A

 

Form of Release of Claims

 

Separation of Employment Agreement and General Release

THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of this ___ day of __________, ____, by and between Sven Guenther
(“Executive”) and KemPharm, Inc. (the “Company”).

WHEREAS, Executive is employed by Company as Executive Vice President of
Research and Development;

WHEREAS, Executive and Company entered into an Employment Agreement, date ______
__, 2016, (the “Employment Agreement”) which provides for certain benefits in
the event that Executive’s employment is terminated on account of a reason set
forth in the Employment Agreement;

WHEREAS, Executive’s employment with Company will terminate effective
__________________ (the “Termination Date”); and

WHEREAS, in connection with the termination of Executive’s employment, the
parties have agreed to a separation package and the resolution of any and all
disputes between them.

NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and Company as
follows:

1. Executive, for and in consideration of the commitments of Company as set
forth in paragraph 6 of this Agreement, and intending to be legally bound, does
hereby REMISE, RELEASE AND FOREVER DISCHARGE Company, its stockholders, its
present and past affiliates, subsidiaries and parents, their respective
officers, directors, investors, employees, and agents, and their respective
predecessors, successors and assigns, heirs, executors, and administrators
(collectively, “Releasees”), subject to the exceptions of Section 2 of the
Agreement, from all causes of action, suits, debts, claims and demands
whatsoever in law or in equity, which Executive ever had, now has, or hereafter
may have, whether known or unknown, or which Executive’s heirs, executors, or
administrators may have, by reason of any matter, cause or thing whatsoever,
from the beginning of time to the date of this Agreement, to the extent arising
from or relating in any way to Executive’s employment relationship with Company,
the terms and conditions of that employment relationship, and/or the termination
of that employment relationship, including, but not limited to, (i) any claims
for monetary damages arising under the Age Discrimination in Employment Act
(“ADEA”), the Older Workers Benefit Protection Act (“OWBPA”), Title VII of The
Civil Rights Act of 1964, the Americans with Disabilities Act; (ii) any and all
claims arising under the Family and Medical Leave Act of 1993, the Employee
Retirement Income Security Act of 1974, as amended; (iii) any and all claims
arising under any applicable state and local fair employment practice laws and
wage and hour laws; (iv) any other claims under any federal, state or local
common law, statutory, or regulatory provision, now or hereafter recognized; and
(v) any claims for attorneys’ fees and costs.  

2. The foregoing shall in no event apply to (i) enforcement by Executive of
Executive’s rights under this Agreement, (ii) Executive’s rights as a
stockholder in Company or any of its affiliates, (iii) Executive’s rights to
indemnifications under any separate contract or insurance policy, (iv)
Executive’s right to seek unemployment insurance benefits, (v) Executive’s right
to seek workers’ compensation benefits, (vi) any rights Executive has to
indemnification for service as an officer of Company, or (vii) any claims that,
as a matter of applicable law, are not waivable.  This Agreement is effective
without

- 16 -

--------------------------------------------------------------------------------

 

regard to the legal nature of the claims raised and without regard to whether
any such claims are based upon tort, equity, implied or express contract or
discrimination of any sort.

Executive and Company agree that nothing in this Agreement prevents or prohibits
Executive from (i) making any disclosure of relevant and necessary information
or documents in connection with any charge, action, investigation, or proceeding
relating to this Agreement, or as required by law or legal process; (ii)
participating, cooperating, or testifying in any charge, action, investigation,
or proceeding with, or providing information to, any self-regulatory
organization, governmental agency or legislative body, and/or pursuant to the
Sarbanes-Oxley Act, (iii) filing, testifying, participating in or otherwise
assisting in a proceeding relating to an alleged violation of any federal, state
or municipal law relating to fraud, or any rule or regulation of the Securities
and Exchange Commission or any self-regulatory organization or (iv) challenging
the knowing and voluntary nature of the release of ADEA claims pursuant to the
OWBPA.  To the extent permitted by law, upon receipt of any subpoena, court
order or other legal process compelling the disclosure of any such information
or documents, Executive agrees to give prompt written notice to Company so as to
permit Company to protect its interests in confidentiality to the fullest extent
possible.  To the fullest extent provided by law, Executive acknowledges and
agrees, however, Executive is waiving any right to recover monetary damages in
connection with any such charge, action, investigation or proceeding.  To the
extent Executive receives any monetary relief in connection with any such
charge, action, investigation or proceeding, Company will be entitled to an
offset for the benefits made pursuant to this Agreement, to the fullest extent
provided by law.

Executive and Company further agree that the Equal Employment Opportunity
Commission (“EEOC”) and comparable state or local agencies have the authority to
carry out their statutory duties by investigating charges, issuing
determinations, and filing lawsuits in Federal or state court in their own name,
or taking any action authorized by the EEOC or comparable state or local
agencies.  Executive retains the right to participate in any such action and to
seek any appropriate non-monetary relief.  Executive retains the right to
communicate with the EEOC and comparable state or local agencies and such
communication can be initiated by Executive or in response to the government and
such right is not limited by any non-disparagement claims.  Executive and
Company agree that communication with employees plays a critical role in the
EEOC’s enforcement process because employees inform the agency of employer
practices that might violate the law.  For this reason, the right to communicate
with the EEOC is a right that is protected by federal law and this Agreement
does not prohibit or interfere with those rights.  Notwithstanding the
foregoing, Executive agrees to waive Executive’s right to recover monetary
damages in any charge, complaint or lawsuit filed by Executive or by anyone else
on Executive’s behalf.

3. In consideration of Executive’s agreement to comply with the covenants
described in Section 7-9 of the Employment Agreement, Company agrees as set
forth in paragraph 6 herein.

4. Executive further agrees and recognizes that Executive has permanently and
irrevocably severed Executive’s employment relationship with Company, that
Executive shall not seek employment with Company or any affiliated entity at any
time in the future, and that neither Company nor any affiliate has any
obligation to employ Executive in the future.

5. Executive agrees that Executive will not disparage or subvert Company or the
Releasees, or make any statement reflecting negatively on Company or the
Releasees, including, but not limited to, any matters relating to the operation
or management of Company, Executive’s employment and the termination of
Executive’s employment, irrespective of the truthfulness or falsity of such
statement.

6. In consideration for Executive’s agreement as set forth herein, Company
agrees to pay and provide Executive with the severance benefits described in
Section 4(E)(1) of Executive’s Employment Agreement.  Executive agrees that
Executive is not entitled to any payments, benefits, severance

- 17 -

--------------------------------------------------------------------------------

 

payments or other compensation beyond that expressly provided in Section 4(E)(1)
of Executive’s Employment Agreement and the Accrued Benefits (as defined in
Section 4(B) of the Employment Agreement).

7. Executive understands and agrees that the payments, benefits and agreements
provided in this Agreement are being provided to Executive in consideration for
Executive’s acceptance and execution of, and in reliance upon Executive’s
representations in, this Agreement.  Executive acknowledges that if Executive
had not executed this Agreement containing a release of all claims against
Company and the Releasees, Executive would only have been entitled to the
payments provided in Company’s standard severance pay plan for employees.  

8. Executive acknowledges and agrees that Company previously has satisfied any
and all obligations owed to Executive under any employment agreement or offer
letter Executive has with Company or a Releasee and, further, that this
Agreement supersedes any and all prior agreements or understandings, whether
written or oral, between the parties, excluding only Executive’s and Company’s
post-termination obligations under Executive’s Employment Agreement, Executive’s
rights under any outstanding equity grants in accordance with the terms of the
applicable grant agreements, any obligations relating to the securities of
Company or any of its affiliates and Company’s obligations under Section 4(E)(1)
of Executive’s Employment Agreement and to pay or provide the Accrued Benefits
(as defined in Section 4(B) of the Employment Agreement), all of which shall
remain in full force and effect to the extent not inconsistent with this
Agreement, and further, that, except as set forth expressly herein, no promises
or representations have been made to Executive in connection with the
termination of Executive’s Employment Agreement or the terms of this Agreement.

9. Except as may be necessary to obtain approval or authorization to fulfill
Executive’s or its obligations hereunder or as required by applicable law and
subject to the exceptions of Section 2 of the Agreement, (a) Executive agrees
not to disclose the terms of this Agreement to anyone, except Executive’s
spouse, attorney and, as necessary, tax/financial advisor, and (b) Company
agrees that the terms of this Agreement will not be disclosed.  It is expressly
understood that any violation of the confidentiality obligation imposed
hereunder constitutes a material breach of this Agreement.

10. Executive represents that Executive does not presently have in Executive’s
possession any records and business documents, whether on computer or hard copy,
and other materials (including but not limited to computer disks and tapes,
computer programs and software, office keys, correspondence, files, customer
lists, technical information, customer information, pricing information,
business strategies and plans, sales records and all copies thereof)
(collectively, the “Corporate Records”) provided by Company and/or its
predecessors, parents, subsidiaries or affiliates or obtained as a result of
Executive’s  employment with Company and/or its predecessors, parents,
subsidiaries or affiliates, or created by Executive while employed by or
rendering services to Company and/or its predecessors, parents, subsidiaries or
affiliates.  Executive acknowledges that all such Corporate Records are the
property of Company.  In addition, Executive shall promptly return in good
condition any and all Company owned equipment or property, including, but not
limited to, automobiles, personal data assistants, facsimile machines, copy
machines, pagers, credit cards, cellular telephone equipment, business cards,
laptops and computers.  As of the Termination Date, Company will make
arrangements to remove, terminate or transfer any and all business communication
lines including network access, cellular phone, fax line and other business
numbers.  

11. Subject to the exceptions of Section 2 of the Agreement, Executive expressly
waives all rights afforded by any statute which expressly limits the effect of a
release with respect to unknown claims.  Executive acknowledges the significance
of this release of unknown claims and the waiver of statutory protection against
a release of unknown claims which provides that a general release does not
extend to

- 18 -

--------------------------------------------------------------------------------

 

claims which the creditor does not know or suspect to exist in Executive’s favor
at the time of executing the release, which if known by it must have materially
affected its settlement with the debtor.

12. The parties agree and acknowledge that the agreements by Company described
herein, and the settlement and termination of any asserted or unasserted claims
against the Releasees, are not and shall not be construed to be an admission of
any violation of any federal, state or local statute or regulation, or of any
duty owed by any of the Releasees to Executive.

13. Executive agrees and recognizes that should Executive breach any of the
obligations or covenants set forth in this Agreement, Company will have no
further obligation to provide Executive with the consideration set forth herein,
and will have the right to seek repayment of all consideration paid up to the
time of any such breach.  Further, Executive acknowledges in the event of a
breach of this Agreement, Releasees may seek any and all appropriate relief for
any such breach, including equitable relief and/or money damages.

14. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the State of
Iowa.

15. Executive certifies and acknowledges as follows:

(a) That Executive has read the terms of this Agreement, and that Executive
understands its terms and effects, including the fact that Executive has agreed
to RELEASE AND FOREVER DISCHARGE Company and each of the Releasees from any
legal action arising out of Executive’s employment relationship with Company and
the termination of that employment relationship;

(b) That Executive has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which Executive acknowledges is
adequate and satisfactory to Executive and which Executive acknowledges is in
addition to any other benefits to which Executive is otherwise entitled;

(c) That Executive has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement;

(d) That Executive does not waive rights or claims that may arise after the date
this Agreement is executed;

(e) That Company has provided Executive with a period of [twenty-one (21)] or
[forty-five (45)] days within which to consider this Agreement, and that
Executive has signed on the date indicated below after concluding that this
Separation of Employment Agreement and General Release is satisfactory to
Executive; and  

[Note:  The applicable time period will depend on whether the termination is
part of a reduction in force (45 days) or not (21 days).  In addition, if the
termination is in connection with a reduction in force, certain disclosures will
need to be made to Executive to comply with the requirements of the ADEA if
Executive is at least age 40.]

(f) Executive acknowledges that this Agreement may be revoked by Executive
within seven (7) days after execution, and it shall not become effective until
the expiration of such seven (7) day revocation period.  In the event of a
timely revocation by Executive, this Agreement will be deemed null and void and
Company will have no obligations hereunder.  Revocation may be achieved only by
delivering a letter to [NAME, TITLE, ADDRESS], clearly evidencing a decision to
revoke within the seven day revocation period.

- 19 -

--------------------------------------------------------------------------------

 

Intending to be legally bound hereby, Executive and Company executed the
foregoing Separation of Employment Agreement and General Release this ______ day
of _______, ____.

 

 

 

Witness:

 

 

 

 

 

KemPharm, Inc.

 

 

 

 

 

 

 

By

 

 

 

Witness:

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

- 20 -